DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sarah M. DeCristofaro on March 21, 2022.

The application has been amended as follows: 
Claim 1, line 13, “cross direction” was deleted and -- cross-direction -- was inserted therein.

Claim 14, line 1, “12” was deleted and -- 10 -- was inserted therein.

Information Disclosure Statement
The IDS filed on April 19, 2022 has been considered and the references are distinguishable from the claims and do not affect the reasons for allowance.  


Allowable Subject Matter
Claims 1, 3-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a method for forming successive individual combination belt structures each comprising fastening components, the method comprising: providing a machine-direction continuous strip of web material having a pair of machine-direction outer side edges, opposing side margin portions, and a cross-direction width therebetween, wherein at least a portion of the web material is patterned to comprise loops; continuously affixing successive pairs of fastening components to the web material as it moves along a machine direction, wherein the fastening components are positioned laterally inboard of the opposing side margin portions, and wherein the fastening components respectively comprise hooks configured to fasten to the loops; folding over the side margin portions of the web material or individual combination belt structures in the cross direction about machine-direction fold lines, so that in each combination belt structure at least one side margin portion at least partially covers the affixed fastening component; cutting individual combination belt structures from the web material along predominantly cross-direction cut lines, each combination belt structure comprising at least one of the affixed fastening component.  The closest prior art of Melbye et al. (US 6195850) as modified by Sakaguchi et al. (US 20110155304) discloses a method of making combination belt structures with profiled side edges that are folded over, but fails to teach or disclose the recited steps of placing pairs of fastening components laterally inboard of the opposing side margin portions and folding over at least one profiled side margin portion to at least cover the affixed fastening component.    
Claims 10 and 16 are allowable for the same reasons as claim 1 above both recite the same allowable claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        

/GEORGE R KOCH/Primary Examiner, Art Unit 1745